DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.       Receipt is acknowledged of applicant's amendment filed on 01/05/2021. Claim 20 has been amended. Claims 1-20 are pending and an action on the merits is as follows.
Claim Rejections - 35 USC § 102
3.       In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.        The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
5.       Claims 1, 3, 9-12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Watson, (US 2020/0028276 A1), hereinafter refer to as Watson.

    PNG
    media_image1.png
    528
    728
    media_image1.png
    Greyscale

           As to claim 1, Watson discloses a broad band monopole antenna comprising: 
a planar electrically conductive base surface (102, fig.3) arranged horizontally (as shown in fig.3); 
a planar polygonal shaped antenna element (114(1) or 114(2)) arranged vertically spaced above the base surface by a distance (D) (as shown in fig.3); and 
a planar polygonal shaped ground plane (112, fig.3) arranged vertically between the base surface and said antenna element (as shown in fig.3); 
wherein the ground plane is electrically connected to the base surface (112 is electrically connected to the 102 by 116, as shown in fig.3).  
           As to claim 3, the antenna of claim 1, Watson further discloses the antenna further comprising a printed circuit board arranged vertically on the base surface (section 0069).  
           As to claim 9, the antenna of claim 1, Watson further discloses wherein the antenna element is configured to have a maximum gain at about 20 degrees of elevation from the horizon (as shown in fig.10).  
           As to claim 10, Watson discloses a broad band monopole antenna comprising: 
a planar electrically conductive base surface (102, fig.3) arranged horizontally (as shown in fig.3); 
a planar polygonal shaped antenna element (114(1) or 114(2)) arranged vertically spaced above the base surface by a distance (D) (as shown in fig.3); 
a planar polygonal shaped ground plane (112, fig.3) arranged vertically between the base surface and the antenna element (as shown in fig.3); and 
N additional antenna elements (114(1) or 114(2)), where N is a positive integer (here is 2, as shown in fig.3), wherein the ground plane is electrically connected to the base surface, and has N opened areas (as shown in fig.3); 
wherein one of each of the N additional antenna elements is installed in each respective one of the N opened areas in the ground plane (as shown in fig.3).  
           As to claim 11, the antenna of claim 10, Watson further discloses wherein the N opened areas are configured to isolate the antenna element from the N additional antenna elements, and isolate the N additional antenna elements from each other (as shown in fig.3).  
           As to claim 12, the antenna of claim 10, Watson further discloses the antenna further comprising a printed circuit board arranged vertically on an antenna base installed at the base surface (section 0069).  
Claim Rejections - 35 USC § 103
6.      The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.        Claims 2, 4-8, 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Watson.
           Regarding claim 2, the antenna of claim 1, Watson discloses an antenna comprising a base as shown above. But Watson fails to specifically disclose wherein the base surface has a circular shape and a diameter of about 18 inches as claimed. However Watson teaches of one possible configuration the surface of the base is square having 200mm by 200mm square, but other shapes and sizes are possible (section 0069). Therefore it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to know that the base surface can have a circular shape and a diameter of about 18 inches for a possible configuration (section 0069) based on the actual design requirement.
           Regarding claim 4, the antenna of claim 3, Watson discloses an antenna comprising a printed circuit board as above. But Watson fails to specifically disclose wherein the printed circuit board in made of glass-reinforced epoxy laminate material 
           Regarding claim 5, the antenna of claim 4, Watson discloses an antenna comprising a printed circuit board as above. But Watson fails to specifically disclose wherein the isosceles trapezoid shape has dimensions including a thickness of about 0.028 inches, a height of about 3.2 inches, and parallel sides including a top side having a length of about 1.8 inches and a bottom side having a length of about 3.5 inches as claimed. However Watson teaches of possible sizes can be used for the printed circuit board (section 0070). Therefore it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to know the isosceles trapezoid shape in the printed circuit board can have dimensions including a thickness of about 0.028 inches, a height of about 3.2 inches, and parallel sides including a top side having a length of about 1.8 inches and a bottom side having a length of about 3.5 inches (section 0070) because the shape and the material of the print circuit board of antenna only matters the efficiency of antenna which will not affect the basic function of 
           Regarding claim 6, the antenna of claim 5, Watson further discloses wherein the antenna element and the ground plane are each disposed on the printed circuit board (as shown in fig.3).   
           Regarding claim 7, the antenna of claim 6, Watson further discloses wherein an output cable is operably coupled to the antenna at a lowest part of the antenna element (as shown in fig.3).  
           Regarding claim 8, the antenna of claim 6, Watson further discloses wherein an output cable is operably coupled to the antenna 9747755/00008 at a top portion of the ground plane opposite a lowest part of the antenna element (as shown in fig.3).  
           Regarding claim 13, the antenna of claim 12, Watson discloses an antenna comprising a printed circuit board as above. But Watson fails to specifically disclose wherein the printed circuit board in made of glass-reinforced epoxy laminate material having a rectangular shape as claimed. However Watson teaches of possible material can be used for the printed circuit board (section 0070). Therefore it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to know the printed circuit board can be made of glass-reinforced epoxy laminate material having a rectangular shape (sections 0069, 0070) because the shape and the material of the print circuit board of antenna only matters the efficiency of antenna which will not affect the basic function of the antenna itself, therefore, it is considered a design choice based upon an actual design requirement.
Regarding claim 14, the antenna of claim 13, Watson discloses an antenna comprising a printed circuit board as above. But Watson fails to specifically disclose wherein the rectangular shape has dimensions including a thickness of about 0.028 inches, a height of about 3.2 inches, and a length of about 3.2 inches as claimed. However Watson teaches of possible sizes can be used for the printed circuit board (section 0070). Therefore it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to know the rectangular in the printed circuit board can have dimensions including a thickness of about 0.028 inches, a height of about 3.2 inches, and a length of about 3.2 inches (section 0070) because the shape and the material of the print circuit board of antenna only matters the efficiency of antenna which will not affect the basic function of the antenna itself, therefore, it is considered a design choice based upon an actual design requirement.
           Regarding claim 15, the antenna of claim 14, Watson further discloses the antenna further comprising an exciter (116) corresponding to each of the 10747755/00008 N additional antenna elements, each corresponding exciter being disposed inside a respective one of the N opened areas (as shown in fig.3).  
           Regarding claim 16, the antenna of claim 15, Watson further discloses wherein the N additional antenna elements and each corresponding exciter are disposed on opposite sides of the printed circuit board (the circuit board is on the surface of the substrate, and portion of 116 is inserted through the surface, so it is opposite side of each other, as shown in fig.3).  
           Regarding claim 17, the antenna of claim 16, Watson further discloses wherein antenna element and the each corresponding exciter are disposed on the same side of 
           Regarding claim 18, the antenna of claim 17, Watson further discloses wherein an output cable is operably coupled to the antenna at a lowest part of the antenna element (as shown in fig.3).  
           Regarding claim 19, the antenna of claim 17, Watson further discloses wherein an output cable is operably coupled to the antenna 9747755/00008 at a top portion of the ground plane opposite a lowest part of the antenna element (as shown in fig.3).  
           Regarding claim 20, the antenna of claim 15, Watson further discloses wherein an output cable is operably coupled to the N additional antenna elements at a center of a lowest part of each corresponding exciter, or at a point on the ground plane that is closest to the center of the lowest part of each corresponding exciter (as shown in fig.3).
Response to Arguments
8.            Applicant's arguments have been fully considered but they are not persuasive. Applicant asserts that “the grounding portion 112 of Watson…as recited in independent claims 1 and 10 (REMARKS, page 6, para. 2)”. The examiner respectfully disagrees because Watson’s ground portion of 112 is a three dimension structure one of the surface of the 3D structure is a planar polygonal plane and the whole 112 is arranged between the base and antenna (as shown in fig.3) so one of the planar polygonal planes is arranged between the base and the antenna, when the 112 can be enable to connected to the ground through a ground plane so the 112 functions as ground portion (section 0055), which is as claimed. The claim has been examined based on the 
Conclusion
9.             THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 	
          Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANZI CHEN whose telephone number is (571)270-5292.  The examiner can normally be reached on 10:00 am - 5:00 pm, Monday to Friday with some flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Cohen Johnson can be reached on 5712722238.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AMY COHEN JOHNSON/Supervisory Patent Examiner, Art Unit 2844                                                                                                                                                                                                        



/JIANZI CHEN/Examiner, Art Unit 2844